Case 1:21-cv-00171-EGS Document 8 Filed 03/22/21 Page 1 of 3
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

 

National Parks Conservation Association

Plaintiff
Case No.: 1:21-cv-00171-EGS

VS.

Department of the Interior, et al.

Defendant(s)
AFFIDAVIT OF SERVICE BY CERTIFIED MAIL

I, Mark A. Russell, Jr., a Private Process Server, being duly sworn, depose and say, I have been duly authorized to make service of
the documents listed herein in the above entitled case, I am over the age of eighteen years and am not a party to or otherwise
interested in this matter.

DOCUMENT(S): Summons in a Civil Action; Notice, Consent, and Reference of a Civil Action to a Magistrate Judge; Notice of
Right to Consent to Trial Before a United States Magistrate Judge; Administrative Procedure Act with Exhibits; Civil Cover Sheet;
Standing Order Governing Civil Case Before Judge Emmet G. Sullivan; Defenant's Statement of Material Facts as to Which There
is no Genuine Issue, Defendant's Reply to Counter-Statement of Material Facts as to Which There is a Genuine Issue

SERVE TO: National Park Service

SERVICE ADDRESS: 1849 C Street, NW, Washington, DC 20240

METHOD OF SERVICE: By mailing the documents listed herein to National Park Service at 1849 C Street, NW, Washington,
DC 20240 on 01/27/2021 via United States Postal Service, Certified Mail, Return Receipt Requested. Article Number: 7019 1120
00013834 1638. Service was signed for on 02/05/2021, return receipt attached.

I declare under penalty of perjury that this information is true.

 

8 |oS he2|

Executed On

Zh AKotatT

Client Ref are 0090870.00035
Job #: 1585918

 

Capitol Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050
Case 1:21-cv-00171-EGS Document 8 Filed 03/22/21 Page 2 of 3

 

 

 

SENDER: COMPLETE THIS SECTION COMPLETE THIS SECTION ON DELIVERY
@ Complete items 1, 2, and 3. A. Signature
@ Print your name and address on the reverse X x. AY Na KLagent
so that we can return the card to you. \ MA 0 Addressee
@ Attach this card to the back of the mailpiece, B. Received by (Printed Name) C. Date of Delivery
or on the front if space permits. Kelly Fox, A/S[24
1. Article Addressed to: D. Is delivéty address different from item 1? [1 Yes

i If YES, enter delivery address below: [J No
|

National Park Service
1849 C Street, NW

Washington, DC 20240

 

 

 

 

 

I 3. Service Type O Priority Mail Express®
O Adult Signature C1 Registered Mail™
0 peut ae Restricted Delivery o ne istered Mail Restricted
ertified Mail®- elivery
9590 9402 5960 0062 2300 21 1 Certified Mall Restricted Delivery 1 Return Receipt for
C1 Collect on Delivery a eee ae
i i O Collect on Delivery Restricted Deliver ignature Gontirmation
2. Article Number (Transfer from service label) Fiesta ied very ry Signature Confirmation
7019 1120 OO01 34634 1638 jo irae Mal eat Davee Restricted Dellvery
(over

 

- PS Form 3811, July 2015 PSN 7530-02-000-9053 Domestic Return Receipt
Case 1:21-cv-00171-EGS Document 8 Filed 03/22/21 Page 3 of 3
Case 1:21-cv-00171-EGS Document4 Filed 01/21/21 Page 7 of 12

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

District of Columbia

NATIONAL PARKS CONSERVATION
ASSOCIATION

 

Plaintiff(s)

v. Civil Action No. 1:21-cv-171-EGS

DEPARTMENT OF THE INTERIOR, et al.

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) NATIONAL PARK SERVICE
849 C Street NW
Washington DC 20240

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

Jonathan Martel (Jonathan.Martel@arnoldporter.com)
601 Massachusetts Ave. NW
Washington, DC 20001

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

ANGELA D, CAESAR, CLERK OF COURT

 

Date: 1/21/2021 /s! Anson Hopkins
~ 7 Signature of Clerk or Deputy Clerk
